Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 1 of 34




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-03142-DDD-KLM

   MIDLAB, INC., a Tennessee Corporation,

   Plaintiff,

   v.

   Merrie Pisano Wycoff individually and as trustee of The Wycoff Family Trust; Wycoff
   Financial, LLC, a Colorado Limited Liability Company; Magnus Veritas LLC, a Colorado
   Limited Liability Company; and GCS452, LLC, a Colorado Limited Liability Company,

   Defendants.
   ______________________________________________________________________________

                              AMENDED COMPLAINT
   ______________________________________________________________________________

           Plaintiff Midlab, Inc., for its Amended Complaint against Defendants Merrie Pisano

   Wycoff, Wycoff Financial, LLC, Magnus Veritas LLC, and GCS452, LLC (collectively

   “Defendants”), states as follows:

                                               SUMMARY

           Midlab, Inc. alleges that Defendants conspired to transfer assets in violation of the Uniform

   Fraudulent Transfer Act for the purpose of hindering, delaying, and defrauding Midlab, Inc. as a

   creditor of Zap! Products, Inc. and Jeffrey Wycoff and, further, that Merrie Wycoff engaged in

   and conspired with others to engage in actual fraud.

                             PARTIES, JURISDICTION, AND VENUE

           1.     Midlab, Inc. is a corporation incorporated under the laws of the State of Tennessee

   with its principal place of business located at 140 Private Brand Way, Athens, Tennessee, 37303.

   Plaintiff has no offices in the State of Colorado.




                                                        1
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 2 of 34




          2.      Defendant Merrie Pisano Wycoff is an individual who resides at 3018 South

   Lakeridge Trail, Boulder, CO 80302, and who is a citizen of the State of Colorado, at all times

   relevant to this case having domiciled at the aforementioned address with intent to make the State

   of Colorado her true, fixed, and permanent home.

          3.      Defendant Wycoff Financial, LLC is a limited liability company organized under

   the laws of the State of Colorado with its principal place of business located at 3018 South

   Lakeridge Trail, Boulder, CO 80302. On information and belief, the sole member of Wycoff

   Financial, LLC is Merrie Wycoff.

          4.      Defendant Magnus Veritas, LLC is a limited liability company organized under the

   laws of the State of Colorado with its principal place of business located at 3018 South Lakeridge

   Trail, Boulder, CO 80302. The members of Magnus Veritas, LLC are the Azuraye J. Wycoff

   Irrevocable Trust utd June 19, 2018, and the Devon A. Wycoff Irrevocable Trust utd June 19,

   2018. On information and belief, both of these member-trusts are Colorado trusts, and Merrie

   Wycoff is a trustee of both member-trusts. Merrie Wycoff is the sole Manager of Magnus Veritas,

   LLC.

          5.      Defendant GCS452, LLC is a limited liability company organized under the laws

   of the State of Colorado with its principal place of business located at 3018 South Lakeridge Trail,

   Boulder, CO 80302. The members of GCS452, LLC are the Azuraye J. Wycoff Irrevocable Trust

   utd June 19, 2018, and the Devon A. Wycoff Irrevocable Trust utd June 19, 2018. On information

   and belief, both of these member-trusts are Colorado trusts, and Merrie Wycoff is a trustee of both

   member-trusts. Merrie Wycoff is the sole Manager of GCS452, LLC.




                                                    2
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 3 of 34




                                    JURISDICTION AND VENUE

          6.      This Court has jurisdiction over this action under 28 U.S.C. § 1332 because the

   matter in controversy exceeds the sum or value of $75,000 (exclusive of interest and costs) and

   because the citizenship of Plaintiff is different from that of any Defendant.

          7.      Personal jurisdiction over each Defendant exists in this District pursuant to C.R.S.

   § 13-1-124.

          8.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) and (2).

                                       GENERAL ALLEGATIONS

          9.      Merrie Wycoff, together with her late husband Jeffrey Wycoff, incorporated,

   owned and controlled Zap! Products, Inc., a company that marketed and sold cleaning products

   directly to consumers through infomercials as well as through various retailers such as Wal-Mart.

   Jeffrey Wycoff and Merrie Wycoff incorporated Zap! Products, Inc. on November 11, 2006, as a

   Colorado corporation under the original name of Anteres International, Inc. Jeffrey Wycoff and

   Merrie Wycoff changed the name of the company to Zap! Products, Inc. on February 5, 2011.

          10.     Jeffrey Wycoff was, prior to his death, the President of Zap! Products, Inc. and an

   authorized agent and representative of Zap! Products, Inc. He also was, at all times relevant to this

   case, the husband and business partner of Merrie Wycoff.

          11.     Merrie Wycoff, wife of Jeffrey Wycoff, held one or more officer positions with

   Zap! Products, Inc., including the positions of Vice President, Secretary, and Treasurer. On her

   LinkedIn profile, she represents that she was Vice-President of Zap! Products, Inc.

          12.     Certain background information regarding Jeffrey Wycoff and Merrie Wycoff’s

   formation of Zap! Products, Inc. is set forth in a 59-page Order by the United States Tax Court,

   T.C. Memo. 2017-203, Jeffrey Wycoff and Merrie Pisanno-Wycoff v. Commissioner of Internal



                                                    3
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 4 of 34




   Revenue, Docket No. 24158-09, filed October 16, 2017. Briefly, in the 1990s Jeffrey Wycoff and

   Merrie Wycoff began marketing a tile-cleaning product named “Zap” through Sirius Products,

   Inc., a company that they had incorporated on January 11, 1995, and of which they were the only

   officers and board members.

          13.     The broader significance of the Tax Court’s Order in Jeffrey Wycoff and Merrie

   Pisanno-Wycoff v. Commissioner of Internal Revenue to the instant case is that, in October 2017,

   the Tax Court sustained substantial accuracy-related penalties in excess of $1,000,000 that the

   Internal Revenue Service earlier had assessed against Jeffrey Wycoff and Merrie Wycoff in

   relation to Federal tax deficiencies of $4,511,398 and $518,138 for tax years 2001 and 2002,

   respectively. Those accuracy-related penalties and the resulting indebtedness to the Internal

   Revenue Service are part of the factual background of indebtedness on the part of Jeffrey Wycoff

   and Merrie Wycoff underlying the fraudulent transfers of which Midlab, Inc. now complains in

   the instant lawsuit.

          14.     Effective as of September 16, 2015, Zap! Products, Inc. through its then-President

   and authorized representative Jeffrey Wycoff and Midlab, Inc. through its President and authorized

   representative Matthew Schenk, signed a Manufacturing and Supply Contract, pursuant to which

   Midlab, Inc. agreed to manufacture products for Zap! Products, Inc.

          15.     The law firm Brownstein Hyatt Farber Shreck (“BHFS”) represented Zap!

   Products, Inc. in connection with the Manufacturing and Supply Contract, as evidenced by, inter

   alia, email exchanges between counsel at BHFS and counsel for Midlab, Inc. concerning the

   contract both prior to and during September 2015.

          16.     On November 11, 2015, as an inducement to Midlab, Inc. to continue

   manufacturing products for Zap Products, Inc., Jeffrey Wycoff signed a Limited Continuing



                                                   4
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 5 of 34




   Guaranty (“Guaranty”), pursuant to which he guaranteed the “full, prompt, and complete payment”

   of Zap Products, Inc.’s obligations to Midlab, Inc. Russell Leadingham witnessed Mr. Wycoff’s

   signature on the Guaranty.

          17.    BHFS represented Jeffrey Wycoff and Merrie Wycoff in connection with the

   Guaranty, as evidenced by, inter alia, exchanges of emails between BHFS attorney Kevin A.

   Kudney and Coleman Hoffman in November 2015, concerning the Guaranty and Jeffrey Wycoff’s

   agreement to personally guaranty the obligations of Zap! Products, Inc. to Midlab, Inc. up to

   $1,000,000.

          18.    In connection with negotiations of the Guaranty, on November 4, 2015, BHFS as

   counsel for Jeffrey Wycoff, Merrie Wycoff, and Zap! Products, LLC provided Midlab, Inc. with a

   personal financial statement, titled “Statement of Financial Condition,” for Jeffrey Wycoff and

   Merrie Wycoff, dated as of October 31, 2015. BHFS informed Midlab, Inc. that the Statement of

   Financial Condition was “the personal financial statements for Jeff and Merrie” and that it was

   being provided to Midlab, Inc. “for the purpose of evaluating the support for the Midlab/Zap!

   Products, Inc. contract.” BHFS also provided Midlab, Inc. with a cover letter to the Statement of

   Financial Condition signed by Jeffrey Wycoff and Merrie Wycoff’s Certified Public Accountant,

   Robert H. Henke, dated November 3, 2015, stating that “Jeffrey Wycoff and Merrie Wycoff are

   responsible for the accompanying statement of financial condition as of October 31, 2015, in

   accordance with accounting principles generally accepted in the United States of America.”

          19.    One of the assets that Jeffrey Wycoff and Merrie Wycoff listed on their Statement

   of Financial Condition was “REAL ESTATE – FARM” (“the Farm”), which they represented to

   Midlab, Inc. was worth $4,750,000.




                                                  5
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 6 of 34




          20.    Jeffrey Wycoff and Merrie Wycoff further represented to Midlab, Inc. on their

   Statement of Financial Condition that the mortgage on the Farm was $3,650,000, indicating equity

   in the farm of $1,100,000.

          21.    In addition, Jeffrey Wycoff spoke with Vince Keller, one of Midlab, Inc.’s board

   members, about the farm in the context of establishing his net worth. Jeffrey Wycoff told Vince

   Keller that he and Merrie Wycoff owned the Farm.

          22.    The street address of the Farm is 9417 North Foothills Highway, Longmont,

   Colorado, 80503. The Farm has the following legal description: Lot 1, Block 2, and Outlot B,

   Mountain Ridge, County of Boulder, State of Colorado.

          23.    The Farm also was the location of Autumn Hill Center, LLC, an equestrian center

   that was founded, owned, and operated by Jeffrey Wycoff and Merrie Wycoff.

          24.    Jeffrey Wycoff and Merrie Wycoff purchased the Farm in 2001 together with

   certain valuable water rights or shares registered with Left Hand Ditch Company.

          25.    On April 29, 2015, Jeffrey Wycoff and Merrie Wycoff organized Wycoff Financial,

   LLC with the assistance of their attorneys at BHFS. Jeffrey Wycoff and Merrie Wycoff were the

   members and managers of Wycoff Financial, LLC.

          26.    Also on April 29, 2015, immediately after organizing Wycoff Financial, LLC,

   Jeffrey Wycoff and Merrie Wycoff caused a new company, Zap! Holdings, LLC, to be organized

   with the assistance of their attorneys at BHFS. Wycoff Financial, LLC was identified as the

   registered agent of Zap! Holdings, LLC.

          27.    In or about May 2015, shortly before Jeffrey Wycoff executed the Guaranty, and

   prior to Jeffrey Wycoff and Merrie Wycoff providing their Statement of Financial Condition to

   Midlab, Inc., BHFS assisted Jeffrey Wycoff and Merrie Wycoff in transferring title to the Farm



                                                  6
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 7 of 34




   and the associated water rights to Wycoff Financial, LLC, for nominal consideration of $10. In

   connection with that transfer, on May 7, 2015, Jeffrey Wycoff and Merrie Wycoff each signed a

   Statement of Authority on behalf of Wycoff Financial, LLC. BHFS prepared the deed to effectuate

   the transfer of title to the Farm from Jeffrey Wycoff and Merrie Wycoff to Wycoff Financial, LLC,

   which Jeffrey Wycoff and Merrie Wycoff signed on May 15, 2015.

          28.      Around this time, the Wycoffs sought and obtained an additional large loan from

   BC24, LLC, as discussed below.

          29.      Jeffrey Wycoff and Merrie Wycoff did not reflect the transfer on the Statement of

   Financial Condition that they provided to Midlab, Inc., nor did the Statement of Financial

   Condition otherwise refer to Wycoff Financial, LLC or particular assets held through Wycoff

   Financial, LLC. The impression created by the Statement of Financial Condition was that the Farm

   was an asset of Jeffrey Wycoff and Merrie Wycoff that Midlab, Inc. could rely upon as supporting

   the Guaranty.

          30.      Another asset listed on the Statement of Financial Condition was “RESIDENCE”

   (“the Residence”) represented as being worth $1,900,000.

          31.      The address of the Residence is 3018 S. Lakeridge Trail, Boulder, Colorado 80302.

   The Residence has the following legal description: Lot 5, Block 1, Lake of the Pines, County of

   Boulder, State of Colorado. The Residence was, in fact, the primarily if not sole residence of

   Jeffrey Wycoff and Merrie Wycoff, and it remains Merrie Wycoff’s residence to this day.

          32.      Jeffrey Wycoff and Merrie Wycoff represented on their Statement of Financial

   Condition that the mortgage payable on the Residence was $1,000,000, indicating equity in the

   residence of $900,000.




                                                   7
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 8 of 34




          33.     Jeffrey Wycoff also mentioned the Residence to Vince Keller in the context of

   establishing his net worth.

          34.     Jeffrey Wycoff and Merrie Wycoff purchased the Residence on or about July 30,

   1998. In 1998 Jeffrey Wycoff and Merrie Wycoff deeded title to the residence to “The Wycoff

   Family Trust U/A/D 6/12/98.” However, Jeffrey Wycoff and Merrie Wycoff thereafter

   inconsistently represented the Residence as being owned by themselves personally, both to

   Midlab, Inc. (as indicated by the Statement of Financial Condition) as well as to third parties. The

   Statement of Financial Condition did not refer to The Wycoff Family Trust U/A/D 6/12/98 or

   particular assets held through The Wycoff Family Trust U/A/D 6/12/98.

          35.     Another asset that Jeffrey Wycoff and Merrie Wycoff listed on the Statement of

   Financial Condition was “Investments” in companies including “Zap! Products.”

          36.     On information and belief based on information obtained to date, as of the dates

   that Jeffrey Wycoff and Merrie Wycoff prepared their Statement of Financial Condition and

   provided it to Midlab, Inc., Zap! Products, Inc. was a subsidiary of Zap! Holdings, LLC, which in

   turn was owned by Wycoff Financial, LLC. As such, the Statement of Financial Condition was

   materially misleading insofar as Jeffrey Wycoff and Merrie Wycoff represented to Midlab, Inc.

   that they owned Zap! Products, Inc. without disclosing to Midlab, Inc. the ownership structure that

   involved Wycoff Financial, LLC and Zap! Holdings, LLC as intermediary companies through

   which Jeffrey Wycoff and Merrie Wycoff owned some or all of the listed assets. Additionally, the

   Statement of Financial Condition reflects Jeffrey Wycoff and Merrie Wycoff’s disregard for

   corporate formalities and separateness of Wycoff Financial, LLC and Zap! Holdings, LLC.




                                                    8
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 9 of 34




          37.     Jeffrey Wycoff and Merrie Wycoff represented to Midlab, Inc. on their Statement

   of Financial Condition that they had a net worth of $11,572,000. That statement was false or

   materially misleading for all the reasons stated elsewhere in this Complaint.

          38.     Before entering into the Guaranty, Midlab, Inc. considered and relied upon Jeffrey

   Wycoff and Merrie Wycoff’s Statement of Financial Affairs.

          39.     Based on the representations of Jeffrey Wycoff and Merrie Wycoff made on the

   Statement of Financial Condition, Midlab, Inc. proceeded with manufacturing products for Zap!

   Products, Inc., with Jeffrey Wycoff’s obligations under the Guaranty securing payment of Zap!

   Products, Inc.’s obligations to Midlab, Inc.

          40.     Effective as of April 1, 2016, Jeffrey Wycoff on behalf of Zap! Products, Inc.

   signed an Amendment to Manufacturing and Supply Agreement with Midlab, Inc. Jeffrey Wycoff

   further signed the Amendment to Manufacturing and Supply Agreement as guarantor, agreeing

   that the Guaranty would extend to the obligations under the Amendment to Manufacturing and

   Supply Agreement.

          41.     Effective as of September 2, 2016, Jeffrey Wycoff on behalf of Zap! Products, Inc.

   signed a Second Amendment to Manufacturing and Supply Agreement with Midlab, Inc. Jeffrey

   Wycoff further signed the Second Amendment to Manufacturing and Supply Agreement as

   guarantor, agreeing that the Guaranty would extend to the obligations under the Second

   Amendment to Manufacturing and Supply Agreement.

          42.     Midlab, Inc. performed its obligations under the Manufacturing and Supply

   Agreement, as amended, and Zap! Products, Inc. incurred indebtedness to Midlab, Inc. under the

   Manufacturing and Supply Agreement, as amended, in the amount of $841,121.90, plus interest.




                                                   9
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 10 of 34




          43.      Jeffrey Wycoff communicated with Midlab, Inc.’s representatives on numerous

   occasions acknowledging Zap! Products, Inc.’s debt to Midlab, Inc., as secured by the Guaranty.

   Jeffrey Wycoff repeatedly promised and assured Midlab, Inc. that he and Merrie Wycoff were

   taking steps to generate funds to pay Midlab, Inc., specifically including selling the Farm.

          44.      On July 13, 2016, Jeffrey Wycoff promised Vince Keller, one of Midlab, Inc.’s

   directors, that he and Merrie Wycoff were selling the Farm to pay Midlab, Inc. Later that same

   day, Jeffrey Wycoff confirmed in an email to Vince Keller with the subject line “Farm” that he

   and Merrie Wycoff were in fact selling the Farm, as follows:

          Vince,

          I don’t think I answered your question this morning. We priced the farm a bit below
          market value to sell it quickly. It may be worth a lot more but anything with a price
          tag upwards of $5M takes some time to sell.

          Jeff

          Jeff Wycoff
          President/CEO
          Zap! Products, Inc.

          45.      On December 5, 2016, Jeffrey Wycoff emailed Midlab, Inc.’s President Matt

   Schenk with the following update on his and Merrie Wycoff’s sale of the Farm to generate funds

   to pay Midlab, Inc.:

          Morning Matt,

          ...

          The farm: Mr. Trump kicked the cramp [sic] out of high end real estate here in
          Boulder and elsewhere. Anything over $2M is pretty much dead in the water until
          we see how crazy he really is.

          ...

          Jeff
          Jeff Wycoff

                                                   10
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 11 of 34




          President/CEO
          Zap! Products, Inc.

          46.     Jeffrey Wycoff spoke on other occasions with Vince Keller and Matt Schenk

   acknowledging his and Zap! Products, Inc.’s debt to Midlab, Inc. and assuring them that he was

   selling the Farm to generate money to pay Midlab, Inc.

          47.     At all times when Jeffrey Wycoff assured Midlab, Inc. that he and Merrie Wycoff

   were selling the Farm to pay Midlab, Inc., Jeffrey Wycoff was a manager of Wycoff Financial,

   LLC, in whose name the Farm was titled.

          48.     Midlab, Inc. relied upon Jeffrey Wycoff’s statements that he and Merrie Wycoff

   were selling the Farm to pay sums that Zap! Products, Inc. owed to Midlab, Inc. by, among other

   things, forbearing from initiating any legal action against Zap! Products, Inc. or Jeffrey Wycoff.

          49.     Merrie Wycoff, together with Jeffrey Wycoff, exercised control over Wycoff

   Financial, LLC. On March 30, 2017, and again on April 11, 2018, Merrie Wycoff caused Periodic

   Reports to be filed with the Colorado Secretary of State for Wycoff Financial, LLC.

                        The Wycoffs Transfer Assets to Defeat Creditors
                       Upon Receiving an Adverse Ruling by the Tax Court

          50.     In addition to their obligations to Midlab, Inc., between 2015 and July of 2017, the

   Wycoffs—individually and through their network of entities (collectively, the “Wycoffs”)—

   borrowed money, guaranteed loans, and owed debts to a number of creditors, including to a

   Michigan company named BC24, LLC.

          51.     The loan that the Wycoffs obtained from BC24, LLC to Wycoff Financial, LLC

   and Zap! Holdings, LLC was guaranteed by, among others, (a) Merrie Wycoff, (b) the Jeffrey B.

   Wycoff and Merrie Wycoff 2003 Insurance Trust u/a/d December 11, 2003, and (c) the Merrie

   Wycoff 2003 Insurance Trust u/a/d December 15, 2003 (the latter two, henceforth, collectively,



                                                   11
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 12 of 34




   the “Insurance Trusts”). These Insurance Trusts owned multiple life insurance policies insuring

   the life of Jeffrey Wycoff.

          52.      The trustee of the Insurance Trusts was nominally Edward Certisimo, a family

   relation to the Wycoffs. However, Mr. Certisimo never had the policies in his possession, did not

   administer the insurance policies, and did not make premium payments. Rather, in his words, he

   “acted as trustee for the convenience of a relative.” In fact, at all relevant times, Jeff Wycoff and

   Merrie Wycoff controlled the Insurance Trusts.

          53.      On October 16, 2017, the United States Tax Court issued the above-described

   adverse ruling concerning the Wycoffs’ tax liabilities.

          54.      Upon the adverse ruling by the Tax Court, Jeff and Merrie Wycoff transferred

   insurance policies on Jeff Wycoff’s life out of the Insurance Trusts’s names and out of Merrie

   Wycoff’s name. This was done to withdraw assets that could be reached by BC24, LLC and other

   creditors and was made to hinder, delay, and defraud their creditors as a whole and to keep assets

   within their and/or their family’s control.

          55.      In November and December of 2017, Merrie and Jeffrey Wycoff arranged to

   transfer ownership of insurance policies that insured the life of Jeffrey Wycoff, including but not

   necessarily limited to the following:

                a. Transamerica Policy # 41643514 was previously owned by the Merrie Wycoff 2003
                   Insurance Trust and the beneficiary of the policy was Merrie Wycoff. The Wycoffs
                   transferred this policy’s ownership to their daughter Azuraye Wycoff and changed
                   the beneficiary to be 66.6% to their daughter Azuraye Wycoff and 33.3% to their
                   daughter Devon Wycoff.

                b. Transamerica Policy # 41643528 was previously owned by Merrie Wycoff and the
                   beneficiary of the policy was Merrie Wycoff. The Wycoffs transferred this policy’s
                   ownership to their daughter Azuraye Wycoff and changed the beneficiary to be
                   50% to their daughter Azuraye Wycoff and 50% to their daughter Devon Wycoff.




                                                    12
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 13 of 34




                c. Transamerica Policy # 41643517 was previously owned by Merrie Wycoff and the
                   beneficiary of the policy was Merrie Wycoff. The Wycoffs transferred this policy’s
                   ownership to their daughter Devon Wycoff and changed the beneficiary to be their
                   daughter Devon Wycoff.

                d. Transamerica Policy # VXL9663080 was previously owned by the Merrie Wycoff
                   2003 Insurance Trust and the beneficiary of the policy was Merrie Wycoff. The
                   Wycoffs transferred this policy’s ownership to their daughter Devon Wycoff and
                   changed the beneficiary to their daughter Devon Wycoff.

                e. John Hancock Policy # 56643737 was previously owned by Merrie Wycoff. On
                   information and belief, Merrie Wycoff was the beneficiary of the policy. The
                   Wycoffs transferred this policy’s ownership to their daughter Devon Wycoff and
                   changed the beneficiary to their daughter Devon Wycoff.

          56.      Merrie Wycoff personally was aware of, approved of, participated in, and directed

   the foregoing transfers.

          57.      The consequence that the Wycoffs intended by these transfers—and the effect that

   these transfers actually had—was to reduce the portfolio of assets available to satisfy creditors’

   claims by millions of dollars while at the same time preserving millions of dollars of assets within

   the Wycoffs’ immediate family.

          58.      In making these transfers, the Wycoffs intended to use—and the facts bear out that

   they did in fact use—their children as straw persons in order to maintain control of the transferred

   assets. Documents evidencing these transfers demonstrate that, even where the new owner of the

   policy was someone other than Merrie Wycoff, the email and phone contact information was listed

   for Merrie Wycoff as the new owner or contact person.

          59.      Contemporaneously with transferring ownership of the life insurance policies, the

   Wycoffs took steps to transfer additional assets.

          60.      On or about December 14 to 18, 2017, after having incurred substantial debt to

   Midlab, Inc. and shortly after having received an adverse order from the Tax Court that affirmed

   deficiencies and accuracy-related penalties assessed against them by the Internal Revenue Service,

                                                   13
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 14 of 34




   Jeffrey Wycoff and Merrie Wycoff took steps to alter the titling of the Residence. Particularly, as

   co-trustees of The Wycoff Family Trust Dated June 12, 1998, they caused title to the Residence to

   be transferred by bargain and sale deed “for consideration of less than $500” to Jeffrey Wycoff

   and Merrie Wycoff as joint tenants. Jeffrey Wycoff and Merrie Wycoff also signed a Statement of

   Authority as co-trustees of trust, affirming their authority to act for the trust.

           61.     Jeffrey Wycoff committed suicide on March 31, 2018.

           62.     In or about early May of 2018, the Wycoffs’ daughters, Devon and Azuraye

   Wycoff, received over three million dollars ($3,000,000) each—for a total of over six million

   dollars ($6,000,000)—from the life insurance policies that insured the life of Jeffrey Wycoff. But

   for the transfers that occurred in November and December 2017, proceeds would have been paid

   to Merrie Wycoff and/or the Insurance Trusts and would have been available to the Wycoffs’

   creditors.

           63.     On June 1, 2018, Bluewater Media, LLC filed a lawsuit against Merrie Wycoff,

   Wycoff Financial, LLC, and Zap! Products, Inc. in the District Court for Boulder County,

   Colorado, Case No. 2018-cv-30519. Bluewater Media, LLC alleged that Jeffrey Wycoff, Merrie

   Wycoff, and Zap! Products, Inc. were indebted to Bluewater Media, LLC in the amount of

   $932,000.

           64.     On information and belief, between June 1, 2018, and June 27, 2018, Merrie

   Wycoff, Azuraye Wycoff, and BHFS agreed to cause the Farm and the Residence to be transferred

   to new entities that would appear on paper not to be under the control of Merrie Wycoff but in fact

   would be controlled by her, all for the purpose of hindering, delaying, and defrauding one or more

   creditors of Jeffrey Wycoff and/or Merrie Wycoff.




                                                      14
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 15 of 34




          65.     On June 27, 2018, BHFS—counsel for Jeffrey Wycoff, Merrie Wycoff, Zap!

   Products, Inc., and Wycoff Financial, LLC—caused Articles of Organization to be filed with the

   Colorado Secretary of State for GCS452, LLC, with a principal office address of 3018 S. Lakeridge

   Trail, Boulder, CO 80302 (i.e., the Residence, where Merrie Wycoff continued to reside). The

   Articles of Organization identified the individual forming GCS452, LLC as Azuraye Wycoff of

   18 Magnus Avenue, Somerville, MA 02413.

          66.     Despite the nominal listing of Azuraye Wycoff as the person forming the entity,

   Merrie Wycoff, as trustee of the member-trusts of GCS452, LLC, controlled GCS452, LLC.

   Merrie Wycoff also arranged for GCS452, LLC, to confer bank account signatory authority and

   general authority for its affairs on Merrie Wycoff.

          67.     On July 23, 2018, BHFS caused Articles of Organization to be filed with the

   Colorado Secretary of State for Magnus Veritas Farm, LLC, with a principal office address of

   3018 S. Lakeridge Trail, Boulder, CO 80302 (i.e., the Residence, where Merrie Wycoff continued

   to reside). The Articles of Organization identified the individual forming Magnus Veritas Farm,

   LLC as Azuraye Wycoff.

          68.     Azuraye Wycoff is the daughter of Jeffrey Wycoff and Merrie Wycoff. At the time

   of the aforementioned transfers, Azuraye Wycoff was a recent college graduate living in

   Massachusetts.

          69.     On information and belief, Azuraye Wycoff was not even in the United States at

   the time of the aforementioned transfers.

          70.     On July 24, 2018, BHFS filed documents with the Colorado Secretary of State to

   change the name of Magnus Veritas Farm, LLC to Magnus Veritas, LLC.




                                                   15
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 16 of 34




          71.     Despite the nominal listing of Azuraye Wycoff as the person forming the entity,

   Merrie Wycoff, as trustee of the member-trusts of Magnus Veritas, LLC, controlled Magnus

   Veritas, LLC. Merrie Wycoff also arranged for Magnus Veritas, LLC, to confer bank account

   signatory authority and general authority for its affairs on Merrie Wycoff.

          72.     On or about July 20, 2018, Merrie Wycoff caused title to the Residence to be

   transferred to GCS452, LLC.

          73.     On information and belief, the transfer of the Residence to GCS452, LLC was for

   no consideration, inadequate consideration, or consideration derived from funds that would have

   otherwise been part of the portfolio of assets against which creditors could have collected and

   thereby depleted the pool of assets against which creditors could collect. After the transfer, Merrie

   Wycoff continued to reside at the Residence.

          74.     Also after the transfer, Merrie Wycoff submitted one or more documents to Boulder

   County representing herself as the owner of the Residence, specifically including but not

   necessarily limited to an application for a variance that she signed and dated September 15, 2019,

   on which she affirmed that she was the “Applicant/Property Owner” of the Residence and that the

   “Existing use of the Property” was “Primary Residence.” Nowhere on the application did Merrie

   Wycoff refer to GCS452, LLC being the applicant or the owner of the Residence, nor did the

   application refer to Azuraye Wycoff as having any authority in relation to the Residence.

          75.     On August 1, 2018, Colman Hoffman on behalf of Midlab, Inc. notified Merrie

   Wycoff by email that Midlab, Inc. had a claim against the estate of Jeffrey Wycoff in the amount

   of $841,121.90 plus interest. The email included supporting documentation.




                                                    16
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 17 of 34




          76.       On August 3, 2018, Vince Keller, on behalf of Midlab, Inc., mailed a letter to

   Merrie Wycoff notifying her that Midlab, Inc. had a claim against the estate of Jeffrey Wycoff in

   the amount of $841,121.90 plus interest. The letter included supporting documentation.

          77.       BC24, LLC, signed a Settlement Agreement effective August 3, 2018, with respect

   to their previous loan. The other parties to the Settlement Agreement included Wycoff Financial,

   LLC, The Estate of Jeffrey B. Wycoff (through Merrie Wycoff, as the Nominated Personal

   Representative under Jeffrey Wycoff’s Will), Merrie Wycoff, ZAP! Holdings, LLC, and ZAP!

   Products, Inc.

          78.       In the Settlement Agreement, Merrie Wycoff admitted and agreed among other

   things that the Insurance Trusts violated the terms of their guaranty of the loan from BC24, LLC

   “based on the disbursement of the life insurance proceeds, the sole trust assets, to the beneficiaries”

   of the Insurance Trusts.

          79.       In the Settlement Agreement and other related forbearance agreements, BC24,

   LLC, agreed to accept sums representing the purported sale proceeds of the Farm to Magnus

   Veritas, LLC and the Residence to GCS452, LLC in satisfaction of the outstanding loan balance.

          80.       The funds used to “purchase” the Farm and Residence were the same funds that

   should have been available from the Insurance Trusts to pay BC24, LLC—namely, life insurance

   proceeds paid to Devon Wycoff and Azuraye Wycoff, which were then transferred to Magnus

   Veritas, LLC, and GSC452, LLC, and/or their member-trusts, all of which were under the

   functional control of Merrie Wycoff.

          81.       But for the earlier transfer of life insurance policies and change of beneficiaries, the

   Insurance Trusts would have satisfied BC24, LLC’s claims, leaving the Farm and the Residence

   available to Midlab, Inc. and other creditors.



                                                      17
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 18 of 34




          82.      Instead, the life insurance proceeds—which themselves should have been available

   to creditors—were used to capitalize Magnus Veritas, LLC and GCS452, LLC so that those entities

   could remove the Farm and the Residence from the portfolio of assets that would have otherwise

   been available to satisfy creditors through a non-arms-length transfer made to look like a purchase

   and sale to outside observers, all while Merrie Wycoff remained in possession and control of the

   Farm and the Residence.

          83.      On August 20, 2018, Azuraye Wycoff signed a Statement of Authority as

   “Manager” of Magnus Veritas, LLC to facilitate the transfer of the Farm from Wycoff Financial,

   LLC to Magnus Veritas, LLC.

          84.      On August 21, 2018, Merrie Wycoff on behalf of Wycoff Financial, LLC deeded

   title to the Farm to Magnus Veritas, LLC. Simultaneously, Merrie Wycoff on behalf of Wycoff

   Financial, LLC and Autumn Hill Center, LLC deeded certain valuable water rights to Magnus

   Veritas, LLC.

          85.      In March and April 2018, the Farm was under contract for sale for $3,300,000.

          86.      On information and belief, the transfer of the Farm to Magnus Veritas, LLC was

   for no consideration (the purchase price itself was funded from proceeds of life insurance policies

   that Merrie Wycoff and Jeff Wycoff transferred to their daughters for no consideration and for

   purposes of hindering, delaying, and defrauding creditors), for inadequate consideration (the

   purported sales price was $2,500,000 despite the fact that the Farm had previously been under

   contract for $3,300,000), and/or for consideration derived from funds that would have otherwise

   been part of the portfolio of assets against which creditors could have collected and thereby

   depleted the pool of assets against which creditors could collect.




                                                   18
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 19 of 34




            87.    On October 1, 2018, BHFS, as legal counsel for and on behalf of Merrie Wycoff,

   sent a letter to Colman Hoffman stating as follows:

                   At the request of our client, Merrie Pisano Wycoff, I am writing in response
            to your letter dated August 3, 2018. This communication serves as notice to you
            and your client that we have been advised that no probate estate has been opened
            for the Estate of Jeffrey Wycoff and that no personal representative has been
            appointed.

                    Ms. Wycoff has also advised us that the assets of the decedent subject to
            administration have been determined to be insufficient to warrant a probate
            proceeding. It is not anticipated by Ms. Wycoff that a probate estate will be required
            in the future.

            88.    Merrie Wycoff’s statements to Midlab, Inc. that the assets of Jeffrey Wycoff subject

   to administration were insufficient to warrant a probate proceeding, and that a probate estate would

   not be required in the future, either were false in that Jeffrey Wycoff did have assets sufficient to

   warrant a probate proceeding, or the representations were materially misleading because Merrie

   Wycoff and BHFS knew but omitted to disclose that she and Jeffrey Wycoff had engaged in

   numerous acts, both before and after Jeffrey Wycoff’s death, to transfer assets and/or obligate

   Jeffrey Wycoff’s estate to transfer assets in such a manner as to hinder, delay, and frustrate Midlab,

   Inc. as a creditor. In either case, Merrie Wycoff’s statements to Midlab, Inc. were made to create

   the false impression that under no circumstances were assets available to satisfy Midlab, Inc.’s

   claim.

            89.    Moreover, after Jeffrey Wycoff’s death, Merrie Wycoff signed numerous

   documents in dealings with other creditors on behalf of the Estate of Jeffrey Wycoff as the

   nominated Personal Representative under his will.

            90.    On September 2, 2018, and again on June 1, 2020, Merrie Wycoff filed periodic

   reports with the Colorado Secretary of State on behalf of GCS452, LLC.




                                                     19
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 20 of 34




          91.     On May 1, 2019, and again on June 1, 2020, Merrie Wycoff filed periodic reports

   with the Colorado Secretary of State on behalf of Magnus Veritas, LLC.

          92.     As of the date of this filing, Merrie Wycoff continues to have use and enjoyment

   of both the Residence and the Farm.

          93.     As of the date of this filing, Merrie Wycoff remains in control of Zap! Products,

   Inc., Wycoff Financial, LLC, GCS452, LLC, and Magnus Veritas, LLC.

          94.     Midlab, Inc. has received none of the payments that were owed by Zap! Products,

   Inc. or by Jeffrey Wycoff under the Guaranty.

          95.     Zap! Products, Inc. is insolvent, and Merrie Wycoff has, by her and Jeffrey

   Wycoff’s acts described herein, rendered any Estate of Jeffrey Wycoff insolvent.

          96.     Since 2018, Midlab, Inc. has incurred additional damages in the form of inventory

   that it was forced to write off. The inventory was comprised of finished products that were

   produced to service ZAP! Products, Inc. orders as well as custom packaging materials that included

   Zap! branded boxes, labels, displays, and scrub pads. Midlab, Inc. had a right to sell this inventory

   and made multiple attempts to do so. Unfortunately, Midlab, Inc. was unable to sell the inventory

   and was forced to write off the inventory in June 2020 as not saleable. These write-offs totaled

   $207,253.13.

                                    FIRST CLAIM FOR RELIEF
                           Violations of the Uniform Fraudulent Transfer Act
                                          Against all Defendants

          97.     All allegations set forth in this Complaint are incorporated by reference.

          98.     Defendants engaged, and agreed with third persons not named as defendants herein

   including BHFS, Azuraye Wycoff, and Jeffrey Wycoff to engage, in transfers of assets to hinder,




                                                    20
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 21 of 34




   delay, and defraud Midlab, Inc. as a creditor of Zap! Products, Inc., Jeffrey Wycoff, and Merrie

   Wycoff.

          99.     At all times relevant hereto, Wycoff Financial, LLC was an alter ego of Jeffrey

   Wycoff, Merrie Wycoff, and Zap! Products, Inc. Jeffrey Wycoff and Merrie Wycoff disregarded

   Wycoff Financial, LLC as a separate legal entity, as evidenced inter alia by their listing of the

   Farm as an asset of Jeffrey Wycoff and Merrie Wycoff on their Statement of Financial Affairs

   despite having titled the Farm in the name of Wycoff Financial, LLC. Jeffrey Wycoff and Merrie

   Wycoff used Wycoff Financial, LLC to facilitate and perpetrate a fraud upon one or more third

   parties, specifically including Midlab, Inc.

          100.    Upon information and belief, to be confirmed through discovery, Zap! Products,

   Inc., also was an alter ego of Jeffrey Wycoff and Merrie Wycoff, which they used to facilitate and

   perpetrate a fraud upon one or more third parties, specifically including Midlab, Inc.

          101.    Midlab, Inc. is, and was at the time of all relevant transfers of assets, a “creditor”

   of Zap! Products, Inc. as that term is defined by the Uniform Fraudulent Transfer Act.

          102.    Midlab, Inc. is, and was at the time of all relevant transfers of assets, a “creditor”

   of Jeffrey Wycoff as that term is defined by the Uniform Fraudulent Transfer Act.

          103.    Midlab, Inc. is, and was at the time of all relevant transfers of assets, a “creditor”

   of Merrie Wycoff as that term is defined by the Uniform Fraudulent Transfer Act.

          104.    Midlab, Inc. is, and was at the time of all relevant transfers of assets, a “creditor”

   of Wycoff Financial, LLC as that term is defined by the Uniform Fraudulent Transfer Act.

          105.    Zap! Products, Inc., Jeffrey Wycoff, Merrie Wycoff, and Wycoff Financial, LLC

   are, and were at the time of all relevant transfers of assets, “debtors” of Midlab, Inc. as that term

   is defined by the Uniform Fraudulent Transfer Act.



                                                    21
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 22 of 34




          106.    On information and belief, Jeffrey Wycoff and Merrie Wycoff managed Zap!

   Products, Inc. such that it was at all times relevant to this case, undercapitalized, insolvent, and

   incapable of paying Midlab, Inc. and other creditors, such that Midlab, Inc.’s primary if not only

   recourse for payment of Zap! Products, Inc.’s debts would be against Jeffrey Wycoff individually.

          107.    Jeffrey Wycoff and Merrie Wycoff’s actions in November and December 2017

   transferring ownership and changing beneficiary designations for various life insurance policies

   were “transfers” as that term is broadly defined by the Uniform Fraudulent Transfer Act and was

   made for purposes of hindering, delaying, or defrauding the rights of one or more creditors,

   specifically including Midlab, Inc.

          108.    Jeffrey Wycoff and Merrie Wycoff’s actions on or about December 18, 2017,

   transferring title to the Residence from The Wycoff Family Trust to Jeffrey Wycoff and Merrie

   Wycoff as joint tenants was a “transfer” or an “obligation” as those terms are broadly defined by

   the Uniform Fraudulent Transfer Act and was made for purposes of hindering, delaying, or

   defrauding the rights of one or more creditors, specifically including Midlab, Inc.

          109.    Merrie Wycoff’s actions on or about July 20, 2018, causing title to the Residence

   to be transferred to GCS452, LLC was a “transfer” as that term is defined by the Uniform

   Fraudulent Transfer Act and was made for purposes of hindering, delaying, or defrauding the rights

   of creditors, specifically including Midlab, Inc.

          110.    Merrie Wycoff’s actions on or about August 21, 2018, causing title to the Farm to

   be transferred by Wycoff Financial, LLC to Magnus Veritas, LLC was a “transfer” as that term is

   defined by the Uniform Fraudulent Transfer Act and was made for purposes of hindering, delaying,

   or defrauding the rights of one or more creditors, specifically including Midlab, Inc.




                                                       22
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 23 of 34




           111.    The foregoing transfers were made with actual intent by all who participated in

   them to hinder, delay, and defraud creditors of Jeffrey Wycoff and Zap! Products, Inc., specifically

   including Midlab, Inc.

           112.    On information and belief, the foregoing is not an exhaustive recitation of the asset

   transfers made with the intent to hinder, delay, or defraud creditors of Jeffrey Wycoff and Zap!

   Products, Inc., specifically including Midlab, Inc. Discovery will be required to identify additional

   transfers or, alternatively, rule out that additional transfers of assets occurred.

           113.    Several of the “badges of fraud” that the Uniform Fraudulent Transfer Act directs

   courts to consider as a non-exclusive list of factors that support a finding of actual intent to hinder,

   delay, or defraud creditors are present in the foregoing transfers. Such badges of fraud include the

   following:

                   (a) The transfers were made to insiders;

                   (b) The debtor retained possession or control of property after the transfer;

                   (c) Before the transfer was made, the debtor was threatened with suit;

                   (d) The transfer was of substantially all of the debtor’s assets;

                   (e) The value of consideration received by the debtor was not reasonably equivalent

           to the value of the asset transferred;

                   (f) The debtor was insolvent or became insolvent shortly after the transfer was

           made.

           114.    Additionally, although the deeds transferring title to the Farm and the Residence

   were recorded with the Clerk and Recorder for Boulder County, Colorado, the Court may find that

   Merrie Wycoff endeavored to conceal the true nature of the transfers by using cryptically-named




                                                     23
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 24 of 34




   entities controlled by Merrie Wycoff to take title to the Farm and the Residence and by using her

   daughter as a proxy manager of those entities.

          115.    Certain transfers of assets were made during Jeffrey Wycoff and Merrie Wycoff’s

   litigation with the Internal Revenue Service regarding substantial deficiencies and accuracy-

   related penalties owed, which were affirmed by the Tax Court.

          116.    Certain transfers of assets—namely, the transfer of the Farm to Magnus Veritas,

   LLC, and the Residence to GSC452, LLC—were made after commencement of litigation by

   Bluewater Media, LLC against Merrie Wycoff, Wycoff Financial, LLC, and Zap! Products, Inc.

          117.    The foregoing transfers were organized and orchestrated by Merrie Wycoff,

   Wycoff Financial, LLC, GCS452, LLC, and Magnus Veritas to Midlab, Inc., and their legal

   counsel at BHFS with knowledge of Midlab, Inc.’s claims against Zap! Products, Inc. and

   Jeffrey Wycoff.

          118.    The foregoing transfers proximately caused Midlab, Inc. damage in an amount to

   be determined at trial, currently estimated as being $841,121.90 plus interest, as well as

   $207,253.13, plus interest.

          119.    Because Defendants engaged in the foregoing transfers with actual intent to

   hinder, delay, or defraud one or more creditors, specifically including Midlab, Inc., they are

   liable for additional statutory damages as set forth in C.R.S. §38-8-108(1)(c).

                                  SECOND CLAIM FOR RELIEF
                                          Actual Fraud
                                      Against Merrie Wycoff

          120.    All allegations set forth in this Complaint are incorporated by reference.




                                                    24
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 25 of 34




          121.    Merrie Wycoff, together with her husband Jeffrey Wycoff, engaged in a scheme to

   defraud Midlab, Inc. and, particularly, to fraudulently persuade Midlab, Inc. to manufacture

   products for Zap! Products, Inc. on credit terms.

          122.    In connection with their scheme to defraud Midlab, Inc., Merrie Wycoff and

   Jeffrey Wycoff, individually, as officers of Zap! Products, Inc., and as owners of Zap!

   Products, Inc. whether directly or indirectly through Wycoff Financial, LLC, prepared and

   provided to Midlab, Inc., through their legal counsel BHFS, a Statement of Financial

   Condition that they knew to be materially false and misleading and omitted material

   information they knew was necessary to make the information provided on the Statement of

   Financial Condition not materially false or misleading.

          123.    The objective of Merrie Wycoff and Jeffrey Wycoff was to induce Midlab, Inc.

   to manufacture products for Zap! Products, Inc. on credit terms under the false impression

   that Jeffrey Wycoff’s assets and liabilities were such that Midlab, Inc. would be assured

   payment by having Jeffrey Wycoff enter into the Guaranty.

          124.    Merrie Wycoff’s and Jeffrey Wycoff’s false or materially misleading

   representations on the Statement of Financial Condition included, but were not necessarily

   limited to, statements that they owned the Farm and the Residence without disclosing that

   the Farm and Residence were owned by Wycoff Financial, LLC and the Wycoff Family Trust,

   respectively; statements about equity in those assets; statements about their tax liabilities

   without disclosing the true extent of their tax liabilities; and statements about the net worth

   of Jeffrey Wycoff and Merrie Wycoff. Jeffrey Wycoff and Merrie Wycoff made the false or

   materially misleading representations and omissions to give Midlab, Inc. the impression that

   Jeffrey Wycoff and Merrie Wycoff had substantial net worth, such that Jeffrey Wycoff’s



                                                   25
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 26 of 34




   execution of the Guaranty would provide security for Midlab, Inc.’s extension of credit to

   Jeffrey Wycoff and Merrie Wycoff’s company, Zap! Products, Inc.

          125.   It was, for example, false or materially misleading for Merrie Wycoff and

   Jeffrey Wycoff to represent to Midlab, Inc. on the Statement of Financial Condition that the

   Farm and Residence were assets of Jeffrey Wycoff when—if Merrie Wycoff’s statements to

   Midlab, Inc. in August 2018 are to be regarded as true—the Farm and Residence were owned

   or titled in such a manner that they were not or would not necessarily be assets of Jeffrey

   Wycoff available for purposes of satisfying any indebtedness that Jeffrey Wycoff would owe

   to Midlab, Inc. under the Guaranty. To avoid the Statement of Financial Condition from being

   materially misleading, it was incumbent upon Jeffrey Wycoff and Merrie Wycoff either not

   to list the Farm and Residence on the Statement of Financial Condition or to disclose to

   Midlab, Inc. the circumstances or conditions that would limit the availability of the Farm and

   Residence as assets of Jeffrey Wycoff supporting the Guaranty, including without limitation

   ownership of assets through The Wycoff Family Trust, Wycoff Financial, LLC, and/or Zap!

   Holdings, LLC.

          126.   Merrie Wycoff and Jeffrey Wycoff also fraudulently omitted from their

   Statement of Financial Condition that they owed substantial liabilities to the Internal

   Revenue Service. Jeffrey Wycoff and Merrie Wycoff were engaged in litigation with the

   Internal Revenue Service at least as early as August 2012, years before they provided the

   Statement of Financial Condition to Midlab, Inc., and they had knowledge of the deficiencies

   and accuracy-related penalties being assessed by the Internal Revenue Service.

          127.   The deficiencies and accuracy-related penalties were material. For tax year

   2001, the deficiency amount assessed by the Internal Revenue Service against Merrie Wycoff



                                                26
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 27 of 34




   and Jeffrey Wycoff was $4,511,398, and the accuracy-related penalty amount was $902,280.

   For 2002, the deficiency amount was $518,138, and the penalty amount was $103,628. These

   amounts were substantial in relation to the net worth of $11,582,000 that Jeffrey Wycoff and

   Merrie Wycoff represented to Midlab, Inc. on the Statement of Financial Condition.

          128.    Had Merrie Wycoff and Jeffrey Wycoff disclosed these liabilities to Midlab,

   Inc., it would not have proceeded to extend credit to Zap! Products, Inc.

          129.    Despite their knowledge, Merrie Wycoff and Jeffrey Wycoff chose to omit

   their liabilities to the Internal Revenue Service from the Statement of Financial Condition

   provided to Midlab, Inc. and did not list those liabilities even as contingent liabilities.

          130.    Indeed, Merrie Wycoff and Jeffrey Wycoff made their Statement of Financial

   Condition affirmatively misleading insofar as they disclosed to Midlab, Inc. “Estimated

   Income Taxes” related solely to capital gains tax that they anticipated would be owed if assets

   listed on the statement were sold, yet they omitted the tax deficiencies and accuracy-related

   penalties that they knew the Internal Revenue Service had assessed.

          131.    Merrie Wycoff’s subsequent statements to Midlab, Inc. that Jeffrey Wycoff had

   no assets or insufficient assets to warrant opening a probate estate, assuming they were true,

   confirm that Merrie Wycoff and Jeffrey Wycoff did not have the substantial wealth they

   represented on the Statement of Financial Condition, or that their representations on the

   Statement of Financial Condition were materially misleading.

          132.    Midlab, Inc. relied upon the Personal Financial Statement provided to it by

   BHFS as the attorney of and agent for Zap! Products, Jeffrey Wycoff, and Merrie Wycoff.

          133.    Additionally or in the alternative, Merrie Wycoff, individually and through

   BHFS, knowingly made false or materially misleading representations to Midlab, Inc. that



                                                  27
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 28 of 34




   Jeffrey Wycoff had insufficient assets at the time of his death to open a probate estate subject

   to Midlab, Inc.’s claim under the Guaranty. Merrie Wycoff and BHFS knew that

   representation to be false or materially misleading, in that she and BHFS knew that, prior to

   his death, Jeffrey Wycoff directly or indirectly owned assets that could be sold to pay Midlab,

   Inc. in satisfaction of the Guaranty. Merrie Wycoff, individually and through BHFS, made

   the false or materially misleading representations to Midlab, Inc. to induce Midlab, Inc. to

   forbear from taking action, such as pursuing any claims against Jeffrey Wycoff or taking

   action to petition that a probate estate be opened.

          134.    Midlab, Inc. reasonably and justifiably relied upon the false representations

   and omissions of material fact that Merrie Wycoff and Jeffrey Wycoff made, and its

   reasonable and justifiable reliance proximately caused Midlab, Inc. damages in an amount to

   be proved at trial, currently estimated as being $841,121.90 plus interest , as well as

   $207,253.13, plus interest.

                                   THIRD CLAIM FOR RELIEF
                                        Civil Conspiracy
                                      Against all Defendants

          135.    All allegations set forth in this Complaint are incorporated by reference.

          136.    Defendants agreed among themselves and with persons not named herein as

   defendants, including specifically including but not necessarily limited to BHFS, Jeffrey Wycoff,

   and Azuraye Wycoff, by words or conduct or both, to achieve one or more unlawful goals,

   specifically including the unlawful goals of committing actual fraud upon Midlab, Inc. to induce

   Midlab, Inc. into extending credit to Zap! Products, Inc., and engaging in transfers or obligations

   in violation of the Uniform Fraudulent Transfer Act for the purpose of hindering, delaying, and




                                                   28
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 29 of 34




   defrauding Midlab, Inc. as a creditor of one or more Defendants, including Zap! Products, Inc.

   Jeffrey Wycoff, Merrie Wycoff, and Wycoff Financial, LLC.

           137.    Defendants, together with one or more persons not named as defendants herein,

   specifically including BHFS, Jeffrey Wycoff, and Azuraye Wycoff, performed one or more overt

   acts to accomplish their unlawful goals.

           138.    Such acts included, without limitation, Merrie Wycoff, Jeffery Wycoff, and

   BHFS’s formation of Wycoff Financial, LLC and Wycoff Holdings, LLC, as previously described;

   Merrie Wycoff, Azuraye Wycoff, and BHFS’s formation of GCS452, LLC, and Magnus Veritas,

   LLC, as previously described; the preparation and execution of one or more legal instruments to

   transfer title to assets and recording of one or more legal instruments to facilitate transfers of assets

   in violation of the Uniform Fraudulent Transfer Act, as previously described; and the transfer of

   insurance policy ownership and change of beneficiary designations, as previously described. Such

   acts also included, without limitation, the preparation of the Statement of Financial Condition and

   the communication of the Statement of Financial Condition to Midlab, Inc., as well as the later

   making of representations to Midlab, Inc. that Jeffrey Wycoff had no assets or insufficient assets

   at the time of his death to open a probate estate, all as previously described, to facilitate the

   commission of actual fraud on Midlab, Inc.

           139.    Defendants’ actions in conspiracy against Midlab, Inc. proximately caused

   Midlab, Inc. damages in an amount to be proved at trial, currently estimated as being

   $841,121.90 plus interest, as well as $207,253.13, plus interest.

                                   FOURTH CLAIM FOR RELIEF
                                          Promissory Estoppel
                            Against Wycoff Financial, LLC and Merrie Wycoff

           140.    All allegations set forth in this Complaint are incorporated by reference.



                                                      29
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 30 of 34




          141.    Jeffrey Wycoff and Merrie Wycoff represented to Midlab, Inc. that the Farm

   was a valuable asset that they owned and that could be sold to pay Midlab, Inc.

          142.    Jeffrey Wycoff, for himself and as an officer of Zap! Products, Inc., as an

   owner of Zap! Products, Inc. whether directly or through one or more intermediary

   companies, and as a member and manager of Wycoff Financial, LLC, and with the knowledge

   and assent of his wife Merrie Wycoff, repeatedly promised Midlab, Inc. that he and Merrie

   Wycoff were selling the Farm in order to pay the debt that Zap! Products, Inc. had incurred

   to Midlab, Inc.

          143.    Jeffrey Wycoff, Merrie Wycoff, and Wycoff Financial, LLC knew or reasonably

   should have expected that the promises that the Farm was being sold in order to pay Zap! Products,

   Inc.’s debt to Midlab, Inc. would induce action or forbearance by Midlab, Inc.

          144.    Midlab, Inc. reasonably relied upon the promises that Jeffrey Wycoff and Merrie

   Wycoff were selling the Farm in order to pay Zap! Products, Inc.’s debt to its detriment, including

   entering into a Second Amendment to Manufacturing and Supply Agreement on September 2,

   2016, as well as forbearing from taking legal action against Zap! Products, Inc. and/or Jeffrey

   Wycoff.

          145.    The promises and assurances that Jeffrey Wycoff and Merrie Wycoff were selling

   the Farm in order to pay Zap! Products, Inc.’s debt must be enforced to prevent injustice.

          146.    Midlab, Inc. has been damaged by the failure of Jeffrey Wycoff, Merrie Wycoff,

   and Wycoff Financial, LLC to sell the Farm. Midlab, LLC’s damages are currently estimated as

   being $841,121.90 plus interest, as well as $207,253.13, plus interest.




                                                   30
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 31 of 34




                                   FIFTH CLAIM FOR RELIEF
                              Unjust Enrichment and Constructive Trust
                    Against Merrie Wycoff, GSC452, LLC, and Magnus Veritas, LLC

            147.   All allegations set forth in this Complaint are incorporated by reference.

            148.   Defendant Merrie Wycoff, together with her husband Jeffrey Wycoff, as owners

   and officers of Zap! Products, Inc., induced Midlab, Inc. to extend credit to Zap! Products, Inc., in

   order to enrich themselves at the expense of Midlab, Inc., and Merrie Wycoff did in fact enrich

   herself at the expense of Midlab, Inc.

            149.   Under the circumstances, it would be unjust to permit Merrie Wycoff to retain the

   enrichment she received from Midlab, Inc. without compensation to Midlab, Inc.

            150.   GSC452, LLC and Magnus Veritas, LLC also have been enriched at the expense of

   Midlab, Inc. insofar as they are transferees, for no consideration or inadequate consideration, of

   properties that Jeffrey Wycoff and Merrie Wycoff represented to Midlab, Inc. would be available

   to pay debts of Zap! Products, Inc. and Jeffrey Wycoff, and which Jeffrey Wycoff promised

   Midlab, Inc. orally and in writing were in the process of being sold and would be sold to pay such

   debts.

            151.   Under the circumstances, it would be unjust to permit GSC452, LLC and Magnus

   Veritas, LLC to retain the properties that they received without compensation to Midlab, Inc.

            152.   Prior to Wycoff Financial, LLC’s transfer of the Farm to Magnus Veritas, LLC,

   Wycoff Financial, LLC held title to the Farm in constructive trust for the benefit of Midlab, Inc.,

   based on Jeffrey Wycoff’s promises and assurances to Midlab, Inc. that he and Merrie Wycoff

   were selling the Farm and would apply the sale proceeds to pay Midlab, Inc., and Midlab, Inc.’s

   reliance on those promises and assurances.




                                                    31
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 32 of 34




          153.    GSC452, LLC and Magnus Veritas LLC’s ownership of the Residence and the

   Farm, respectively, are ill-gotten gains from fraud and deceit, and the law requires that Midlab,

   Inc. have an equitable interest in the Residence and the Farm to avoid Defendants Merrie Wycoff,

   GSC452, LLC, and Magnus Veritas, LLC from benefitting from their wrongful conduct while

   leaving Midlab, Inc. without a complete remedy.

          154.    Midlab, Inc. requests that the Court enter judgment for money damages against

   Merrie Wycoff, GSC452, LLC, and Magnus Veritas, LLC together with an order declaring that

   Defendants Merrie Wycoff GSC452, LLC and Magnus Veritas LLC, hold the Residence and the

   Farm in constructive trust for Midlab, Inc., and directing that the Residence and Farm or both be

   transferred to Midlab, Inc. or sold for the benefit of Midlab, Inc.

                                            Prayer for Relief

          Plaintiff Midlab, Inc. prays for the following relief:

      A. An award of damages to be determined at trial, including, without limitation, any
         enhanced damages contemplated by the Uniform Fraudulent Transfer Act;

      B. An order setting aside the transfers of real property complained of herein;

      C. Any other remedy provided by the Uniform Fraudulent Transfer Act;

      D. The imposition of a constructive trust on the Residence and Farm;

      E. Statutory and mandatory interest on all sums awarded;

      F. An award of costs and attorney fees as may be awarded by applicable law; and

      G. Any other relief as is proper.




                                                    32
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 33 of 34




   Dated: July 21, 2021

                                Respectfully submitted,

                                /s/ Ross W. Pulkrabek
                                Ross W. Pulkrabek
                                Aaron D. Goldhamer
                                Keating Wagner Polidori Free, PC
                                1290 Broadway, Suite 600
                                Denver, Colorado 80203
                                303.534.0401
                                rpulkrabek@keatingwagner.com
                                agoldhamer@keatingwagner.com




                                         33
Case 1:20-cv-03142-DDD-KLM Document 40 Filed 07/21/21 USDC Colorado Page 34 of 34




                                        Certificate of Service

           I hereby affirm that on May 17, 2021, I filed the foregoing through EM/ECF, effectuating
   electronic service on the following:

          Steven Abelman
          Brownstein Hyatt Farber Schreck, LLP
          410 17th Street, Suite 2200
          Denver, CO 80202
          sabelman@bhfs.com
          Counsel for Defendants

                                               /s/        Carly Daehnick
                                                          Carly Daehnick




                                                     34
